ACCEPTED
                                                                                                           03-14-00515-CV
                                                                                                                   7481820
                                                                                                THIRD COURT OF APPEALS
                                                                                   John W. Thomas, Partner AUSTIN, TEXAS
                                                                                                     10/21/2015 4:02:13 PM
                                                         1100 Norwood Tower | 114 West 7th St | Austin, JEFFREY
                                                                                                         Tx 78701 D. KYLE
                                           512.495.1400 | FAX 512.499.0094 | Jthomas@gbkh.com | WWW.GBKH.COM CLERK




                                      October 21, 2015
                                                                                    FILED IN
                                                                             3rd COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             10/21/2015 4:02:13 PM
Via Electronic Filing                                                            JEFFREY D. KYLE
Third Court of Appeals                                                                Clerk
209 West 14th Street, Room 101
Austin, Texas 78701

      Re:     Court of Appeals No. 03-14-00515-CV; Salvatore Magaraci and Estate
              Protection Planning Corporation v. Espinosa, in his capacity as Receiver of
              Retirement Value, LLC

Dear Clerk:

       In accordance with the Court’s notice of October 8, 2014, this letter will serve as
notification that John W. Thomas, attorney for Appellee Eduardo Espinosa, Receiver of
Retirement Value, LLC, in the above-referenced case, will be presenting oral argument
before the court on November 18, 2015 at 1:30 p.m.

      If you have any questions, please call me at (512) 495-1407.

                                           Yours sincerely,


                                           George, Brothers, Kincaid & Horton, LLP


                                           /s/ John W. Thomas
                                           John W. Thomas
                                           Counsel for Appellee, Eduardo S. Espinosa
                                           In his Capacity as Receiver for Retirement
                                           Value, LLC


JWT/ejg
cc:   Timothy A. Hootman, Counsel for Defendants (Via Electronic Service)
      Client